Exhibit 10.1B

 

INSIGHT COMMUNICATIONS COMPANY, INC.

1999 EQUITY INCENTIVE PLAN

 

AMENDMENT TO
RESTRICTED SHARES AND DEFERRED STOCK
AWARD AGREEMENT

 

AGREEMENT, dated as of December 16, 2005 (“Amendment Date”), between Insight
Communications Company, Inc., a Delaware corporation (the “Company”), and
                  (the “Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Insight Communications Company, Inc. 1999 Equity Incentive Plan, as amended (the
“Plan”), which Plan authorizes the grant of restricted shares of the Company’s
common stock, $.01 par value (“Common Stock”), as well as the grant of deferred
shares of Common Stock, to directors, officers, employees and consultants of the
Company or any of its affiliates; and

 

WHEREAS, by agreement dated              , the Company and Grantee entered into
a Restricted Shares and Deferred Stock Award Agreement (the “Prior Agreement”),
whereby the Company awarded the Grantee a grant of          shares of deferred
stock (the “Deferred Stock”); and

 

WHEREAS, the Company’s Common Stock is expected to cease to be readily tradable
on an established securities exchange or otherwise upon consummation of the
transactions contemplated pursuant to the terms of the Agreement and Plan of
Merger by and Between Insight Acquisition Corp. and Insight Communications
Company, Inc. dated as of July 28, 2005 (the “Merger Agreement”); and

 

WHEREAS, Section 1.08(b) of the Merger Agreement provides that the Deferred
Stock will be adjusted upon consummation of the transactions contemplated by the
Merger Agreement so that each share of Deferred Stock will be settled for a
share of the Company’s Series C Non-Voting Preferred Stock (“Preferred Stock”)
rather than a share of the Company’s Common Stock; and

 

WHEREAS, the Prior Agreement provides that the Company will deliver Common Stock
certificates to the Grantee in settlement of all vested shares of Deferred Stock
on the last business day of the week following the week of Grantee’s Termination
of Employment; and

 

WHEREAS, the Company and the Grantee desire to amend the Prior Agreement to
provide for settlement of the Deferred Stock in shares of the Company’s
Preferred Stock rather than Common Stock and to delay any distribution of shares
of Preferred Stock until the earlier of (i) the occurrence of a change of
control of the Company, as determined in accordance with final

 

--------------------------------------------------------------------------------


 

regulations or other applicable guidance issued under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), or (ii) the later of the
Grantee’s Termination of Employment or the fifth anniversary of the Amendment
Date;

 

NOW, THEREFORE, the parties hereto hereby agree to amend the Prior Agreement as
of the Amendment Date as follows:

 

A.                                   All references to “Common Stock” or
“Class A Common Stock” in the numbered paragraphs of the Prior Agreement are
hereby replaced with “Preferred Stock..”

 

B.                                     Sections 4, 7 and 11 of the Prior
Agreement are hereby amended to read as follow:

 


4.                                       DELIVERY OF PREFERRED STOCK IN
SETTLEMENT OF DEFERRED STOCK.  THE COMPANY WILL DELIVER PREFERRED STOCK
CERTIFICATES TO THE GRANTEE IN SETTLEMENT OF ALL VESTED SHARES OF DEFERRED STOCK
ON THE EARLIER OF (I) A CHANGE OF CONTROL OF THE COMPANY (AS DETERMINED IN
ACCORDANCE WITH FINAL REGULATIONS OR OTHER APPLICABLE GUIDANCE ISSUED UNDER
SECTION 409A OF THE CODE), OR (II) THE LATER OF (A) THE LAST BUSINESS DAY OF THE
WEEK ENDING (X) AT LEAST SIX MONTHS AFTER THE GRANTEE’S TERMINATION OF
EMPLOYMENT OR, (Y) IF NEITHER THE COMPANY NOR ANY MEMBER OF THE COMPANY’S
CONTROLLED GROUP THAT TOGETHER WITH THE COMPANY IS TREATED AS A SINGLE SERVICE
RECIPIENT FOR PURPOSES OF CODE SECTION 409A AND THE REGULATIONS ISSUED
THEREUNDER IS READILY TRADABLE ON AN ESTABLISHED SECURITIES MARKET OR OTHERWISE,
THE WEEK AFTER THE GRANTEE’S TERMINATION OF EMPLOYMENT OR (B) THE FIFTH
ANNIVERSARY OF THE AMENDMENT DATE (THE “SETTLEMENT DATE”); PROVIDED, HOWEVER,
THAT NO SUCH DELIVERY SHALL BE MADE UNTIL THE GRANTEE HAS DELIVERED TO THE
COMPANY THE AMOUNT NECESSARY FOR THE COMPANY TO SATISFY ITS FEDERAL, STATE AND
LOCAL EMPLOYMENT AND INCOME TAX WITHHOLDING OBLIGATION AS PROVIDED IN SECTION 11
AND A FULLY EXECUTED SECURITYHOLDERS AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT A.


 

The Grantee shall have no right to receive the Preferred Stock certificates in
settlement of the Deferred Stock until the Settlement Date and shall have no
rights as a stockholder of the Company with respect to the Deferred Stock until
the Company delivers such Preferred Stock certificates.  Upon issuance of the
shares of Preferred Stock in the Grantee’s name in settlement of the Deferred
Stock, the Grantee will be the holder of record of such Preferred Stock and will
have all rights of a shareholder with respect to such shares.

 

. . .

 

7.                                       Acceleration of Vesting. 
Notwithstanding Section 6, all shares of Deferred Stock granted hereunder shall
immediately vest upon (i) the Grantee’s Termination of Employment due to death
or disability (within the meaning of Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”)), or (ii) the occurrence of a change of
control of the Company, as determined in accordance with final regulations or
other applicable guidance issued under Section 409A of the Code.

 

2

--------------------------------------------------------------------------------


 

. . .

 


11.                                 TAX WITHHOLDING.


 


(I)                                     INCOME TAX WITHHOLDING.  WHENEVER ANY
PREFERRED STOCK IS DELIVERED IN SETTLEMENT OF DEFERRED STOCK UNDER THE TERMS OF
THIS AGREEMENT (A “TAXABLE EVENT”), THE GRANTEE MUST REMIT OR, IN APPROPRIATE
CASES, AGREE TO REMIT WHEN DUE, THE MINIMUM AMOUNT NECESSARY FOR THE COMPANY TO
SATISFY ALL OF ITS FEDERAL, STATE AND LOCAL WITHHOLDING TAX REQUIREMENTS
RELATING TO SUCH TAXABLE EVENT.  THE COMMITTEE MAY REQUIRE THE GRANTEE TO
SATISFY THESE MINIMUM WITHHOLDING TAX OBLIGATIONS BY ANY (OR A COMBINATION) OF
THE FOLLOWING MEANS: (I) A CASH PAYMENT; (II) WITHHOLDING FROM COMPENSATION
OTHERWISE PAYABLE TO THE GRANTEE; (III) AUTHORIZING THE COMPANY TO WITHHOLD FROM
THE SHARES OF PREFERRED STOCK DELIVERABLE TO THE GRANTEE IN SETTLEMENT OF
DEFERRED STOCK A NUMBER OF SHARES HAVING A FAIR MARKET VALUE, AS OF THE
SETTLEMENT DATE, LESS THAN OR EQUAL TO THE AMOUNT OF THE WITHHOLDING OBLIGATION;
OR (IV) DELIVERING TO THE COMPANY UNENCUMBERED “MATURE SHARES” (AS DEFINED
BELOW) OF PREFERRED STOCK HAVING A FAIR MARKET VALUE, AS OF THE DATE THE
WITHHOLDING TAX OBLIGATION ARISES, LESS THAN OR EQUAL TO THE AMOUNT OF THE
WITHHOLDING OBLIGATION; PROVIDED, HOWEVER, THAT IF THE PREFERRED STOCK IS NOT
READILY TRADABLE ON AN ESTABLISHED SECURITIES MARKET ON THE SETTLEMENT DATE, THE
COMMITTEE WILL ALLOW THE GRANTEE TO SATISFY THESE MINIMUM WITHHOLDING TAX
OBLIGATIONS THROUGH THE METHOD DESCRIBED IN CLAUSE (III) ABOVE, UNLESS THE
GRANTEE ELECTS ONE OR MORE OF THE OTHER ALTERNATIVE METHODS PERMITTED BY THE
COMMITTEE FOR SATISFYING THESE MINIMUM WITHHOLDING TAX OBLIGATIONS.


 

The Company shall not deliver any shares of Preferred Stock in settlement of
Deferred Stock unless the Grantee remits (or in appropriate cases agrees to
remit) all withholding tax requirements relating to the Taxable Event in
accordance with this Section 11.

 

The term “Mature Shares” as used herein shall mean shares of Preferred Stock for
which the holder has good title, free and clear of all liens and encumbrances,
and which such holder either (i) has held for at least six months or (ii) has
purchased on the open market.

 


(II)                                  FICA WITHHOLDING.  NOTWITHSTANDING ANY
PROVISION HEREIN TO THE CONTRARY, THE GRANTEE MUST REMIT OR, IN APPROPRIATE
CASES, AGREE TO REMIT WHEN DUE, THE AMOUNT NECESSARY FOR THE COMPANY TO SATISFY
ALL OF ITS FICA WITHHOLDING REQUIREMENTS WITH RESPECT TO THE VESTING OF DEFERRED
STOCK.  THE COMMITTEE MAY REQUIRE THE GRANTEE TO SATISFY THIS FICA WITHHOLDING
OBLIGATIONS BY ANY (OR A COMBINATION) OF THE FOLLOWING MEANS: (I) A CASH
PAYMENT; (II) WITHHOLDING FROM COMPENSATION OTHERWISE PAYABLE TO THE GRANTEE; OR
(III) DELIVERING TO THE COMPANY UNENCUMBERED “MATURE SHARES” (AS DEFINED IN
SECTION 11(I) ABOVE) OF PREFERRED STOCK HAVING A FAIR MARKET VALUE, AS OF THE
DATE THE FICA WITHHOLDING OBLIGATION ARISES, LESS THAN OR EQUAL TO THE AMOUNT OF
THE WITHHOLDING OBLIGATION.


 

3

--------------------------------------------------------------------------------


 

Except as set forth herein, the terms of the Prior Agreement (including, without
limitation, the applicable vesting schedule contained in Section 6 of the Prior
Agreement) shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
above written.

 

 

 

INSIGHT COMMUNICATIONS COMPANY, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

GRANTEE:

 

 

 

4

--------------------------------------------------------------------------------